COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       David Franke, Bruce Nickel, Mike Schankenburg, Kent Schankenburg
                           and Rick Zimmer v. Guidewave Consulting, L.L.C., Johan Bollen,
                           Individually & Rocky V. Emery, individually

Appellate case number:     01-18-00890-CV

Trial court case number: 2017-83163

Trial court:               127th District Court of Harris County

         This is an accelerated appeal from an order granting a special appearance. Accelerated
appeals have accelerated deadlines for the filing of the record, see TEX. R. APP. P. 35.1(b), and for
the filing of briefs. See TEX. R. APP. P. 38.6(a).
       Appellants’ brief was originally due on November 13, 2018. This Court granted appellants
a 60-day extension until January 14, 2019, noting that no further extensions would be granted. On
January 14, appellants filed another motion requesting a 30-day extension.
       The motion is DENIED. The appeal will be dismissed for want of prosecution unless
appellants file their brief on or before February 13, 2019.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Richard Hightower_____________
                    Acting individually  Acting for the Court


Date: ___January 29, 2019_____